Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/005812 application filed 8/28/2020.  
Claims 1-22 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 3/3/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 8/28/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation " The dust control formulation as recited in Claim 5, wherein said clay slurry comprises bentonite clay and potassium oxalate.” However, claim 5 does not recite the limitation “clay slurry”.  There is insufficient antecedent basis for this limitation in the claims.  Applicant is required to bring clarification or correction.  The Examiner has taken the position that claim 10 depends upon claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 103(a) as being obvious over COTTER  (US PG PUB 2008/0087305), in view of BUTTERBAUGH ET AL. (US 6291006) and DESIN (US PG PUB 2005/0009962) in their entirety.  Hereby referred to as COTTER, BUTTERBAUGH and DESIN.
  
Regarding claims 1-22:
COTTER teaches that it is known in the art to use asphaltic and emulsion mixtures as a dust suppressant (para 4).  However, COTTER further teaches that the systems and methods described herein may also be performed using non-expired beverages, rather than expired beverages. Thus, any reference herein to expired beverages should be interpreted to cover embodiments using a mixture of expired and non-expired beverages, as well as embodiments using only non-expired beverages.  COTTER teaches that the dust suppressant also comprises one or more additional substances that are added to the mixture such as synthetic resins, asphaltic emulsions, polymer emulsions, and/or hygroscopic salt, for example (para 15-16).  COTTER also teaches the method of discharging portions of the mixture so that the mixture substantially covers a portion of the earthen surface so as to retain the dust on the earthen surface and reduce an amount of dust that lifts from the earthen surface (bulk material) (para 5).  See also FIG.2, claim 7 and 8.
COTTER does not explicitly teaches that the dust suppressant comprises an emulsifier, a fatty acid and defoamer; however, BUTTERBAUGH and DESIN do.
BUTTERBAUGH teaches the method for making flavored instant beverage products involves the use of a special blend of emulsifiers comprising: lower sucrose fatty acid esters; flavored instant beverage product base; and water may be added to the flavored beverage products components (col. 2 ln 47-67).

However, COTTER, BUTTERBAUGH and DESIN differs from the claimed invention, wherein said at least one emulsifier is a low-fatty acid emulsifier, comprising: a first and second base.  In other words, the claimed “base” is different from BUTTERBAUGH disclosure of a “product base.”  The “base” in BUTTERBAUGH is not an equivalent of the “base” in Applicant’s claimed invention.  BUTTERBAUGH is directed to a beverage preparation system that adds ingredients and components to a “previously mixed flavored instant beverage base” (col. 2, In. 47-67).  BUTTERBAUGH explains that the method for preparing the instant beverage products is to a dry blend of water-insoluble and water-soluble components together in a paddle, drum, screw, plough type mixer, or the like to prepare the instant beverage product base for agglomeration” (col. 13, In. 57-61).  That is, BUTTERBAUGH discloses a structural base support (i.e. a formed mass acting as a substrate for another material); BUTTERBAUGH does not disclose the base as recited in Applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771